Name: 87/475/EEC: Council Decision of 17 September 1987 relating to maritime transport between Italy and Algeria
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international affairs;  maritime and inland waterway transport;  Africa
 Date Published: 1987-09-25

 Avis juridique important|31987D047587/475/EEC: Council Decision of 17 September 1987 relating to maritime transport between Italy and Algeria Official Journal L 272 , 25/09/1987 P. 0037 - 0038 Finnish special edition: Chapter 7 Volume 3 P. 0157 Swedish special edition: Chapter 7 Volume 3 P. 0157 *****COUNCIL DECISION of 17 September 1987 relating to maritime transport between Italy and Algeria (87/475/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4055/86 of 22 December 1986 applying the principle of freedom to provide services to maritime transport between Member States and between Member States and third countries (1), and in particular Article 6 (2) thereof, Having regard to the proposal from the Commission, Whereas the question of Algerian practices of cargo reservation was raised by the Italian delegation in July 1985 in the context of the consultation procedure on shipping matters established by Council Decision 77/587/EEC (2) and led to a Community demarche in October 1985; Whereas the Italian Government submitted to the Commission on 17 March 1987 the text of an Agreement on Maritime Transport and Navigation between the Italian Republic and the People's Democratic Republic of Algeria which was signed on 28 February 1987 but has not been ratified; Whereas this submission is exceptionally to be treated as information for the purposes of Article 6 (1) of Regulation (EEC) No 4055/86; Whereas Article 6 (2) of Regulation (EEC) No 4055/86 provides that the Council shall decide on the necessary action where a Member State's nationals or shipping companies do not have an effective opportunity to ply for trade to and from a particular third country; Whereas Algeria recently ratified the United Nations Convention on a Code of Conduct for Liner Conference, which entered into force for that country on 12 June 1987; Whereas the provisions of the aforementioned Agreement need to be applied in such a way as to avoid a conflict with the obligations of the Member States under Community law, in particular with respect to fair, free and non-discriminatory access to cargoes by Community nationals or shipping companies, including independent lines; Whereas Italy may in these circumstances ratify the Agreement, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic may ratify its Agreement on Maritime Transport and Navigation with the People's Democratic Republic of Algeria, signed on 28 February 1987, on the understanding that Italy: (a) will take the necessary steps to accede as soon as possible, in accordance with Regulation (EEC) No 954/79 (3), to the United States Convention on a Code of Conduct for Liner Conferences; (b) will reiterate to Algeria that the provisions of the Agreement will be implemented in accordance with Community law; (c) will report to the Member States and the Commission, within not later than one year of notification of this Decision, on the implementation of the Agreement. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 17 September 1987. For the Council The President K. E. TYGESEN (1) OJ No L 378, 31. 12. 1986, p. 1. (2) OJ No L 239, 17. 9. 1977, p. 23. (3) OJ No L 121, 17. 5. 1979, p. 1.